DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,795,604 to Wells et al. (Wells) in view of US 2013/0036641 to Key and US Patent No. 6,248,380 to Kocher et al. (Kocher)
Regarding claim 1, Wells discloses a sheet packaging capable of being deep drawn with a packaging body (Fig 1) comprising a shell (21) and a cover film (22) closes the shell and the shell capable of being formed from a deep drawing sheet since it has the structure as recited (note the product by process limitations are given little patentable weight), wherein a printed material portion (label 26) is arranged on the packaging body and attached to the packaging body.  Wells does not explicitly teach the printed material to be only attached at a portion of a surrounding edge by an attachment seam.  However, Key discloses a printed label (100, Figs 1-2) and in particular discloses the label only having attachment seams at portion of the surrounding edge (202, 204) (Fig 2).  One of ordinary skill in the art would have found it obvious to only put adhesive on portions of the surrounding edge of the Wells label as suggested by Key in order to optimize the amount of adhesive needed to maintain the label attached to the packaging.  Wells does not teach shell and cover film connected via a closure seam and the attachment seam at least partially congruent with the closure seam.  However, Kocher discloses packaging (Fig 4) comprising a shell (12) and cover film (26) attached to one another via a closure seam (30) running along a surrounding side edge of the packaging body and wherein the surrounding edge of printed material portion (28) extends at least partially along a circumferential side edge of the packaging body and the attachment seam (32) attaching the cover film (26) to the printed material portion (28) is at least partially congruent with the closure seam (30) (Fig 2-3).  One of ordinary skill in the art would have found it obvious to utilize a closure seam/attachment seam to close the Wells cover, label and shell as taught by Kocher in order to have facilitate peeling of the label while leaving the cover attached to the shell (Kocher, abstract).
Regarding claim 2, the modified Wells teaches the packaging of claim 1 but does not explicitly teach the range of attachment seam (202, 204, Key) in the range recited of the surrounding edge.  However, one of ordinary skill in the art would have found it obvious to optimize the amount of attachment seams on the label to the range recited in order to faciliate attachment of the label to the packaging since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, the modified Wells further teaches printed material portion (28, Kocher) arranged on the cover film (26, Kocher) and covers the entire surface thereon (Fig 2) but does not print covering only the recited ranged of the label.  However, one of ordinary skill in the art would have found it obvious to optimize the amount of print label to the range recited in order to faciliate only show specific printed material describing the contents of the packaging since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Wells further teaches cover film and/or deep drawing sheet transparent (abstract).
Regarding claim 6, the modified Wells further teaches the attachment seam (32, Kocher) is formed as a heat-seal seam (Kocher, abstract).
Regarding claim 7, the modified Wells further teaches the closure seam (30, Kocher) formed as a heat-seal seam (Kocher, abstract).
Regarding claim 8, the modified Wells further teaches attachment seam of label to be adhesive (202, 204, Key).
Regarding claim 9, the modified Wells further discloses attachment seam (32) capable of being completely detached and closure seam (30) capable of being partially detached.
Regarding claim 12, the modified Wells further discloses packaging body having rectangular shape (Fig 1) and circumferential side edge is formed from two opposing first edge portions (left, right) and two opposing second edge portions (top, bottom) and wherein attachment seam (202, 204, Key) is arranged only at the first edge portions.

Regarding claim 13, the modified Wells further teaches the deep drawings sheet (21) and cover film (22) formed to be single stream since they have the structure as recited.
Regarding claim 14, Wells further teaches packaging body to be substantially unprinted since Wells is silent regarding any print.
Regarding claim 15, Wells further teaches shell having an imprint (59) which can be information imprint.
Regarding claim 16, Wells further discloses printed material portion (26), deep drawing sheet and cover film (22) formed to be single stream since they have the structure as recited, the printed material portion (202, 204) is unprinted at least in region of attachment seam (Fig 2, Key).
Regarding claim 17-18, the modified Wells teaches the packaging of claim 1 but does not teach the recited thickness of the sheet, cover film and printed material portion in the range recited.  However, one of ordinary skill in the art would have found it obvious to optimize the thickness of sheet to the range recited in order to have the material needed to form a strong packaging since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 19, Wells further teaches printed material (26) to comprise film (transparent).
Regarding claim 20, Wells discloses the packaging of claim 1 but does not teach it multi-layered.  However, Kocher further discloses wherein cover film/printed material/deep drawing sheet formed to be multi-layers (laminate, Fig 6) and one of ordinary skill in the art would have found it obvious to add additional layers to Wells as suggested by Kocher in order to add more protection to the package.
Regarding claim 21, Wells further discloses wherein cover film/printed material/deep drawing sheet having at least one outer layer of polyolefin (abstract).
Regarding claim 22, Wells discloses the packaging according to claim 20 but does not teach a barrier layer.  Kocher further discloses wherein cover film/printed material/deep drawing sheet having at least one barrier layer (col. 8, ll. 45-50) and one of ordinary skill in the art would have found it obvious to add additional layers to Wells as suggested by Kocher in order to add more protection to the package.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0065582 to Nelson in view of Key and Kocher.
Regarding claim 1, Nelson discloses a sheet packaging (Fig 2) capable of being deep drawn with a packaging body (100) comprising a shell (102) and a cover film (104) closes the shell and the shell capable of being formed from a deep drawing sheet since it has the structure as recited (note the product by process limitations are given little patentable weight), wherein a printed material portion (105) is arranged on the packaging body and attached to the packaging body.  Nelson further discloses shell and cover film connected to one another via a closure seam (¶0052) running along a surrounding side edge of the packaging body.  Nelson does not explicitly teach the printed material to be only attached at a portion of a surrounding edge by an attachment seam.  However, Key discloses a printed label (100, Figs 1-2) and in particular discloses the label only having attachment seams at portion of the surrounding edge (202, 204) (Fig 2).  One of ordinary skill in the art would have found it obvious to only put adhesive on portions of the surrounding edge of the Nelson label as suggested by Key in order to optimize the amount of adhesive needed to maintain the label attached to the packaging.  Nelson does not teach surrounding edge extending at least partially along a circumferential side edge of the packaging body and attachment seam (32) partially congruent with the closure seam (Figs 1-2).  However, Kocher discloses packaging (Fig 4) comprising a shell (12) and cover film (26) attached to one another via a closure seam (30) running along a surrounding side edge of the packaging body and wherein the surrounding edge of printed material portion (28) extends at least partially along a circumferential side edge of the packaging body and the attachment seam (32) attaching the cover film (26) to the printed material portion (28) is at least partially congruent with the closure seam (30) (Fig 2-3).  One of ordinary skill in the art would have found it obvious to utilize a closure seam/attachment seam to attach the shell, cover film and printed material portion as taught by Kocher in order to facilitate peeling of the label while leaving the cover attached to the shell (Kocher, abstract).


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Key, Kocher and US 2021/0147134 to Truitt.
Regarding claim 10, the modified Wells teaches the packaging of claim 7 but does not teach closure seam (30) having a safety portion in which the seam is formed permanent and formed detachable outside of safety portion.  However, Truitt discloses packaging (Fig 2) having a closure seam (18) with a safety portion (18d) in which seam is permanent and formed detachable outside of safety portion (18a-c).  One of ordinary skill in the art would have found it obvious to make a seam of Wells with a safety portion as suggested by Truitt in order to keep the cover attached to the shell such that it was hinged.

Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that Kocher discloses a gas-permeable inner layer and impermeable outer layer and thus would not be obvious to only provide attachment seam at a portion of the impermeable outer later.  However, Kocher is only used for the teaching of congruent closure and attachment seams.  One of ordinary skill in the art would have found it obvious to attach the label, cover, shell of Wells with congruent closure and attachment seams in order to have the label removed without also removing the cover of Wells from the shell.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735